United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edmund, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1299
Issued: October 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 25, 2017 appellant filed a timely appeal from a January 27, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period November 28, 2016 and continuing, causally related to his accepted March 5, 2015
employment injury.

1

In his request for appeal, appellant also referred to a May 3, 2017 OWCP decision. However, the May 3, 2017
document is an OWCP informational letter referring to the January 27, 2017 merit decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on March 5, 2015 appellant, then a 37-year-old letter carrier,
suffered a neck sprain, thoracic sprain, lumbar sprain, lumbosacral radiculitis, and a displaced
lumbar disc when stepping out of his delivery vehicle while lifting a package. Appellant
received continuation of pay from March 6 to April 19, 2015.
Dr. J. Arden Blough, an attending Board-certified family practitioner, provided reports
from March 6 to April 6, 2015 describing the history of injury and diagnosed acute thoracic and
lumbar strains, lumbar radiculopathy, and displacement of a lumbar disc. He held appellant off
work. Dr. Blough ordered an April 1, 2015 lumbar imaging study which demonstrated disc
protrusions at L1-2 and L4-5, and annular disc bulges at L2-3 and L3-4.
Dr. Troy W. Jackson, a chiropractor, diagnosed multiple cervical, thoracic, and lumbar
subluxations based on April 6, 2015 x-rays. He provided manual manipulation therapy through
May 7, 2015.
An April 15, 2015 MRI scan study of the cervical spine demonstrated C5-6 and C6-7 disc
protrusions, foraminal stenosis at C3-4 and C7-T1, and loss of cervical lordosis consistent the
paraspinal muscle spasm.
Following continuation of pay, OWCP paid compensation for intermittent work absences
from April 20 to July 24, 2015. Appellant worked light duty for four hours a day during this
period.
Appellant was followed by Dr. Christopher Shane Hume, an attending Board-certified
orthopedic surgeon, who provided reports from April 21 to July 29, 2015 diagnosing a
lumbosacral strain, C6-7 disc herniation, cervical stenosis, cervical radicular syndrome, and
lumbar radiculopathy. Dr. Hume released appellant to full duty as of July 29, 2015.
Appellant was also followed from May 18, 2015 to August 25, 2016 by Dr. Jeffrey P.
Meyer, an attending Board-certified anesthesiologist, who diagnosed cervical radiculopathy,
cervical degenerative disc disease, brachial neuritis, and lumbosacral disc degeneration.
Dr. Meyer performed a series of epidural steroid injections, and prescribed medication and
physical therapy.3
OWCP paid wage-loss compensation from November 17 to 21, 2015. Appellant returned
to full duty on November 23, 2015.4
On April 21, 2016 Dr. Michael Reed, Jr., an attending osteopathic physician Boardcertified in family practice, diagnosed cervical degenerative disc disease, cervical radiculopathy,
and cervical neuritis.
3

Appellant participated in physical therapy from April to June 2015.

4

On June 12, 2015 appellant filed a claim for a schedule award (Form CA-7). By decision dated December 11,
2015, OWCP denied appellant’s schedule award claim, finding that the medical evidence did not establish a
permanent impairment of a scheduled member.

2

Appellant sought pain management from Dr. Terrell Phillips, an attending osteopathic
physician Board-certified in anesthesiology, who submitted an April 27, 2016 drug screening
policy and November 21, 2016 laboratory reports.
On December 6, 2016 appellant filed a claim for compensation (Form CA-7) for the
period November 28 to December 9, 2016, while working six hours a day with restrictions, and
absences on December 1, 7, and 9, 2016.
In a December 14, 2016 letter, OWCP notified appellant of the additional evidence
needed to establish his claim, including a report from his attending physician explaining how and
why the accepted conditions would disable him from work from November 28, 2016 onward. It
afforded appellant 30 days to submit such evidence.
In response, appellant provided a November 21, 2016 report from Erin Rowland-Brooks,
a physician assistant. He also submitted a November 24, 2016 report from Dr. Phillips,
restricting him to working limited duty for six hours a day “until released.”
Appellant worked six hours a day from December 1 to 9 and December 20, 2016,
December 27, 2016 to January 6, 2017, and two hours a day from January 9 to 13, 2017. He
continued to file claims for compensation (Form CA-7) for work absences.
By decision dated January 2, 2017, OWCP denied appellant’s claim for wage-loss
compensation for total disability beginning November 28, 2016. It found that he submitted no
medical evidence directly addressing total or partial disability for the claimed period. OWCP
noted that the November 21, 2016 report from the physician assistant was not medical evidence
as physician assistants are not considered physicians under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 Under FECA, the term
“disability” is defined as an inability, due to an employment injury, to earn the wages the
employee was receiving at the time of the injury, i.e., an impairment resulting in loss of wageearning capacity.6 For each period of disability claimed, the employee has the burden of
establishing that he was disabled for work as a result of the accepted employment injury.7
Whether a particular injury causes an employee to become disabled for work and the duration of
that disability are medical issues that must be proved by a preponderance of probative and
reliable medical opinion evidence.8

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Gary J. Watling, 52 ECAB 278 (2001).

3

The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his disability and
entitlement to compensation.9
ANALYSIS
OWCP accepted a neck sprain, thoracic sprain, lumbar sprain, lumbosacral radiculitis,
and a displaced lumbar disc due to the March 5, 2015 injury. Appellant received wage-loss
compensation for intermittent work periods through November 21, 2015. He remained under
medical care.
Appellant filed claims for compensation (Form CA-7) for the period November 28, 2016
and continuing. He has the burden of establishing, by the weight of the substantial, reliable, and
probative evidence, that he was disabled for work for the claimed period due to the accepted
injuries.10
In support of his claim, appellant submitted a November 21, 2016 report from a physician
assistant. Physician assistants are not considered physicians as defined by section 8101(2) of
FECA.11 Therefore, this report is of no probative value for the purposes of this case.12
Appellant also provided a November 24, 2016 report from Dr. Phillips, an attending
Board-certified anesthesiologist, restricting appellant to working no more than six hours a day
limited duty for an indefinite period of time. Dr. Phillips did not specify if these restrictions
were still in effect as of November 28, 2016. As Dr. Phillips did not opine that the accepted
injuries disabled appellant from work beginning on November 28, 2016, his opinion is
insufficient to meet appellant’s burden of proof.13
The Board notes that OWCP advised appellant by December 14, 2016 letter of the type of
evidence needed to establish his claim, including a physician’s well-reasoned explanation of how
the accepted injuries disabled him for work for the dates claimed. However, appellant failed to
submit such evidence. Therefore, the Board finds that appellant failed to meet his burden of
proof to establish total disability from November 28, 2016 forward due to his accepted
employment injury.
On appeal appellant contends that OWCP wrongfully denied compensation for work
absences mandated by his physician. He notes that he remains under medical treatment for
9

Fereidoon Kharabi, 52 ECAB 291 (2001).

10

Alfredo Rodriguez, 47 ECAB 437 (1996).

11

5 U.S.C. § 8101(2).

12

J.M., 58 ECAB 303 (2007). See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician
assistants, nurses and physical therapists are not competent to render a medical opinion under FECA).
13

Supra note 9.

4

cervical spine conditions. As noted above, appellant failed to submit sufficient rationalized
evidence to establish disability for the claimed period due to his accepted conditions.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period November 28, 2016 and continuing, causally related to his accepted March 5, 2015
injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 27, 2017 is affirmed.
Issued: October 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

